Citation Nr: 0029720	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99 - 13 996	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for residuals of low back, 
bilateral knee, and right shoulder injuries.

Entitlement to service connection for arthritis of multiple 
joints.

Entitlement to service connection for an acquired psychiatric 
disability, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the veteran's claims for 
arthritis of multiple joints and for an acquired psychiatric 
disability, including depression, as not well-grounded.  

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites  
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement.  It appears to amplify the duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of October 30, and must be applied to all pending appeals.  


REMAND

In his Notice of Disagreement, the veteran took issue with 
the denial of VA disability compensation benefits for 
arthritis of the legs and knees, arms and shoulders, and 
back; and for an acquired psychiatric disorder, to include 
depression.  In his Substantive Appeal (VA Form 9), he called 
attention to findings of psychiatric disability during active 
service and currently, and questioned the conclusion that 
those findings were not related.  He asked that an opinion be 
obtained from a physician as to that issue.  The Board finds 
that the veteran is not competent to diagnose a disability, 
such as arthritis, and that he has placed at issue residuals 
of low back injuries, bilateral knee injuries, and right 
shoulder injuries sustained during his period of active 
service.  

The veteran's service entrance examination, conducted in 
April 1962, disclosed no pertinent abnormalities, and his 
spine, upper and lower extremities, musculoskeletal system, 
and psychiatric evaluation were normal.  In May 1962, the 
veteran sustained a right shoulder injury during physical 
training, and was referred to the emergency room.  
Examination at the emergency room revealed swelling and mild 
tenderness in the area of the right clavicle, and X-rays 
disclosed no evidence of right shoulder fracture. On a 
medical examination for airborne training in September 1962, 
the veteran's spine, upper and lower extremities, 
musculoskeletal system, and psychiatric evaluation were 
normal.  In July 1964, the veteran complained of pain in the 
left buttock and, in September 1964, he complained of low 
back pain after lifting and straining.  Mild paraspinous 
muscle spasm was found, without neurological signs, and 
straight leg raising was negative, bilaterally.  The clinical 
impression was low back strain, moderate, and he was given 
pain medication and treated with heat.  The following day, 
the veteran requested a profile to keep from being assigned 
heavy work.  His back strain was noted to be slightly 
improved.  He was issued a C3 profile for low back strain.  

In December 1997, the veteran complained of low back pain of 
three days' duration, radiating down the right buttock and 
posterior thigh, with positive bladder signs.  He offered a 
history of falling the previous April, injuring his low back, 
with recurrent pain ever since.  There was mild tenderness to 
palpation over L4-5, straight leg raising was positive at 50 
degrees, urinalysis was negative, and the clinical impression 
was mild muscle strain.  He was given an injection for pain, 
as well as oral pain medications, and restricted from heavy 
lifting for one week.  He continued to experience worsening 
urinary urgency and frequency, as well as back pain at L4-S2, 
bilaterally, radiating into both hips.  His range of back 
motion was performed slowly but completely, without evidence 
of spasm, although a mild tenderness to palpation was found 
throughout the back.  Urinalysis was subsequently found to be 
positive for elevated white blood cells, and he was treated 
for acute prostatitis.  However, his low back complaints 
continued, and he continued to be seen for treatment.  

Service medical records dated in June 1968 cited symptoms of 
low back pain since 1967, and examination disclosed 
tenderness over L1 through S1, with mild muscle spasm.  X-
rays of the lumbar spine disclosed no abnormalities.  The 
clinical impression was low back strain, and the veteran was 
restricted from driving.  Records dated in August 1968 show 
that the veteran under went physical therapy, including 
diathermy treatments, for low back strain, but discontinued 
after 8 visits, stating that his low back pain was less 
acute.  At the time of service separation the following 
month, the veteran denied arthritis or recurrent low back 
pain, and his service separation examination disclosed no 
abnormalities of the spine, upper and lower extremities, or 
musculoskeletal system. 

On VA orthopedic examination of the lumbar spine in September 
1998, X-rays revealed a loss of lumbar lordosis, compression 
fractures of L4 and L5, and osteophytes at L5, while X-rays 
of the right shoulder disclosed a 5 mm. bony defect of the 
right superior acromion, thought to be a bony defect, cystic 
lesion, or old injury.  In addition, X-rays of the knees 
disclosed calcified quadriceps, bilaterally; deformity of the 
right tibial tubercle due to old injury or old Osgood-
Schlatter's Disease; and Lt [sic] S/P medial soft tissue of 
thigh and knee [sic].  Examination disclosed limitation of 
lumbar motion in all planes due to pain; limitation of 
shoulder elevation and abduction due to pain; knee pain on 
weight-bearing, limitation of squatting due to pain; 
limitation of knee flexion and extension due to pain; and 
tenderness on palpation of the knees, bilaterally.  The 
diagnoses included low back pain secondary to [see X-ray 
report]; and peripheral joint pains secondary to [see X-ray 
report].  

In addition, the veteran's service medical records show that 
in June 1963, he was seen for complaints of insomnia and, in 
January 1964, was seen for complaints regarding personal 
problems.  Those problems were discussed, and he was told to 
return in one week.  In June 1964, he was seen for complaints 
of multiple stressors in his unit, including driving too 
long, no passes, no sex life, lack of self control, inability 
to get along with his platoon sergeant, frustration with his 
service comrade's driving, and a desire to discontinue 
driving due to fear that he is going to hurt someone.  The 
clinical impression was chronic anxiety, and he was treated 
with medications and his platoon leader and sergeant 
contacted.  The following day, the veteran was still 
complaining and hostile, and it was noted that a discussion 
with his commanding officer the previous day disclosed that 
the veteran was a "goof off", did not want to work, and did 
not receive passes because of his behavior and attitude.  The 
veteran repeated his request to discontinue driving and asked 
to see a psychiatrist but changed his mind, stating that he 
"would not go to second gear."  The impression was chronic 
anxiety.  The records show that the veteran sustained a 
laceration of the mid-upper lip during a mortar attack in 
April 1968, one day prior to his departure from Vietnam.  His 
wound was sutured, and he was instructed to report to the 
next medical facility as soon as possible.  It was noted that 
no emergency medical treatment (EMT) report for Purple Heart 
purposes was filed by the treating facility.  

In May 1966, the veteran was hospitalized for persistent 
diarrhea, and a social history noted that since arriving at 
that post [Fort Harrison, Indiana] seven months previously, 
he had experienced extensive administrative difficulty in 
performing his duties, receiving two Article 15's and being 
broken in rank for being AWOL.  The veteran blamed his 
difficulties on the "non-military atmosphere" at Fort 
Harrison, stating that "he is used to a more strict 
atmosphere."  It was further noted that the veteran had 
extensive personal problems involving extramarital 
relationships and financial difficulties, which were 
"certainly compound to his personal problems."  

Private treatment records from Ulrich Pardo, MD, dated from 
October 1989 to October 1998, show that the veteran was 
treated with Librium in January and February 1992, with 
Atarax in April 1992, with Xanax in November 1992; with 
Pamelor in May 1993; and with Xanax in January, March, April, 
May, June, July, August, and October 1993; in December 1994; 
in October 1995; in April, September, and October 1996; in 
January , May, July, and August 1997; and in June and 
September 1998.  The veteran was diagnosed with anxiety 
attacks, panic attacks and insomnia in January 1993; with 
depression, insomnia, suicidal tendencies, and reactive 
depression in May 1993; with depression and feelings of 
uselessness in June 1993; with anxiety neurosis in August 
1993; and with panic attacks in December 1994.  As noted, his 
medication with Xanax has continued through September 1998, 
the date of last entry. 

On VA psychiatric examination in September 1998, the veteran 
alleged arthritis of the legs, feet, lower back, and lower 
shoulders.  He denied hospitalization or outpatient treatment 
for emotional problems since service, but stated that he was 
referred to a psychiatrist in 1989 for depression.  He 
complained being argumentative, tearfulness, frequent crying 
spells, reduced libido, anger and verbal abuse, irritability, 
poor concentration, difficulty in making decisions, and lack 
of motivation, of not participating in anything, and noted 
that he shot his father twice in 1982.  The psychiatric 
finding was depression, and the diagnosis was mood disorder 
related to medical condition.  

The record in this case shows that the veteran engaged in 
combat against the enemy while serving in the Republic of 
Vietnam; that he sustained a mortar fragment wound of the 
mid-upper lip; that he was treated for a condition diagnosed 
as chronic anxiety while on active duty; that anxiety 
neurosis was again diagnosed during postservice treatment; 
that he was referred for psychiatric treatment in 1989; that 
he was diagnosed with anxiety attacks, panic attacks and 
insomnia in January 1993; with depression, insomnia, suicidal 
tendencies, and reactive depression in May 1993; with 
depression and feelings of uselessness in June 1993; with 
anxiety neurosis in August 1993; and with panic attacks in 
December 1994.  The chronicity provisions of  38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).

The Board finds that the RO has not met its duty to assist 
the veteran in obtaining evidence to establish his claims, 
and that further assistance is warranted, to include 
additional VA examinations.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  Further, he is advised 
that the submission of medical reports from Dr. Pardo and 
from the psychiatrist to whom he was referred in 1989 might 
be favorable to his claims.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The case is Remanded for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his 
musculoskeletal disabilities, including 
arthritis of multiple joints, and for any 
psychiatric disability since service 
separation, to include the psychiatric 
treatment received in 1989 and 
subsequently.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain all clinical records pertaining to 
treatment of the veteran in the 
possession of Dr. Ulrich Pardo since 
October 1998.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional medical 
records of the veteran, to specifically 
include a request for any psychiatric 
file of the veteran.  In addition, the RO 
should obtain from the NPRC the veteran's 
complete administrative records (DA-20 
and 201 file), as well as all 
disciplinary records of the veteran.  

3.  Following completion of the 
foregoing, the RO should schedule a 
special VA orthopedic and neurologic 
examination of the veteran in order to 
determine the nature, extent, and correct 
diagnosis of any musculoskeletal, joint, 
periarticular, or neurological pathology 
found present in his spine or the joints 
of his upper and lower extremities.  The 
examining physicians should be provided 
the veteran's complete medical records, 
as well as a copy of this remand order, 
for review prior to their examinations.  
All necessary and appropriate diagnostic 
tests should be completed, and the 
findings reported in detail.  In 
addition, the examiners should address 
matters of functional loss due to pain, 
including during flare-ups, functional 
loss due to weakness, fatigability, 
incoordination or pain on movement of a 
joint under  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59 (1999), and as required by 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In addition, the examining 
physicians should each be asked to state 
whether it is at least as likely as not 
that the veteran's current lumbar 
disability was caused or worsened by his 
inservice low back symptomatology.  
Similar statements should be obtained as 
to the veteran's inservice bilateral knee 
symptomatology, and as to his inservice 
complaints of right shoulder 
symptomatology.  A complete rationale 
must be provided for all opinions 
expressed.

4.  The veteran should then be scheduled 
for a special VA psychiatric examination 
by a qualified psychiatrist who has not 
previously examined or treated the 
veteran.  The claims file and a complete 
copy of this Remand order must be made 
available to and be reviewed by the 
examining psychiatrist prior to the 
examination.  The examination is to be 
conducted in accordance with the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
all appropriate studies, including 
psychological testing, are to be 
performed.  The examiner should determine 
the extent, etiology and correct 
diagnosis of any psychiatric disabilities 
found present.  The examining 
psychiatrist must assign a multiaxial 
diagnosis, and a Global Assessment of 
Functioning (GAF) Score, and explain what 
the assigned score means.  If a 
psychiatric disability is diagnosed, the 
examining psychiatrist should offer an 
opinion, with complete rationale, as to 
whether such disabilities are related to 
the psychiatric symptomatology 
demonstrated and diagnosed during the 
veteran's period of active service.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
orthopedic, neurologic, and psychiatric 
examination reports requested herein to 
verify that all requested actions were 
completed.  If any development is 
incomplete, including if the examiners 
did not affirmatively indicate that they 
reviewed the veteran's claims folder, or 
if the requested examinations do not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

6.  The appellant should be informed by 
RO letter that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

7.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate on the merits the issues of 
entitlement to service-connection for 
arthritis of multiple joints, for a 
lumbar and bilateral knee disability, and 
for an acquired psychiatric disorder, 
including depression, in light of the 
additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


